          Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

 ROBERT W. CLOUGH, II, on behalf of                  :
 himself and others similarly situated,              :   CIVIL ACTION FILE NO.
                                                     :   1:20-cv-00345-LM
        Plaintiff,                                   :
                                                     :
 v.                                                  :
                                                     :
 PLYMOUTH ROCK ASSURANCE                             :
 CORPORATION and AVENGE DIGITAL,                     :
 LLC                                                 :   JURY TRIAL DEMANDED
                                                     :

        Defendants.
                                                 /

                 REVISED FED. R. CIV. P. 26(F) DISCOVERY PLAN

DATE/PLACE OF CONFERENCE:

        Counsel for the parties held a telephone conference on July 2, 2020 at 3:00 p.m. Counsel
for the parties conferred again on October 22, 2020, October 29, 2020, and October 30, 2020, via
email and on October 30, 2020 by telephone, to discuss the Court’s suggestion of an expedited
discovery schedule limited to the two issues raised in Defendants’ Motion to Dismiss: (1)
personal jurisdiction, and (2) vicarious liability.

COUNSEL PRESENT/REPRESENTING:

       Edward Broderick and Roger Phillips, Plaintiff

       Joseph M. Cacace, Defendants
                                    CASE SUMMARY
PLAINTIFF’S THEORY OF LIABILITY:

       The Plaintiff, a New Hampshire resident with a cellular telephone number that has a New

Hampshire area code, alleges that the defendants are directly or vicariously liable to him and the

putative class for violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227

(“TCPA”) for the transmission of automated calls to cellular telephone numbers and to numbers




                                                 1
            Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 2 of 17




listed on the National Do Not Call Registry.

DEFENDANTS’ THEORY OF DEFENSE:
         Defendants are not liable to Plaintiff or the putative class and the Complaint should be
dismissed with prejudice. The Court lacks personal jurisdiction over the Defendants where
neither Defendant is incorporated or headquartered in New Hampshire and neither Defendant
purposefully directed any conduct toward New Hampshire.1 Further, neither Defendant placed the
alleged call to Plaintiff and neither Defendant can be held vicariously liable for the conduct of
third parties beyond their control who placed the alleged call to Plaintiff.
         In light of these two dispositive issues, the Court should proceed in three phases: (1)
expedited discovery limited to personal jurisdiction and vicarious liability; (2) discovery
concerning Plaintiff’s individual claims only; and (3) class discovery. See Defendants’ Proposed
Scheduled below for a further explanation of the reasons for this approach to discovery.
         Defendants intend to demonstrate that they are not subject to personal jurisdiction in New
Hampshire, are not vicariously liable for the conduct of third parties outside their control, and are
not liable to Plaintiff or the putative class on either theory of liability pleaded in the Complaint.
Defendants also intend to establish that Plaintiff engaged in fraud in an attempt to manufacture
this claim and is otherwise barred from proceeding based upon, among other things, the doctrine
of unclean hands. Defendants intend to seek summary judgment, first on the issues of personal
jurisdiction and vicarious liability. If the case proceeds beyond that point, Defendants intend to
seek summary judgment as to Defendant’s individual claims. If summary judgment as to
Plaintiff’s individual claims is denied, Defendants intend to show that the putative class may not
be certified under Fed. R. Civ. P. 23.
         Finally, Plymouth Rock Assurance Corporation should be dismissed from the case
because it is not the proper party to this action as it has no known relationship with Avenge

1
 Defendants expressly reserve and do not waive their personal jurisdiction defense by submitting this jointly filed
Revised Discovery Plan as required by the Federal Rules of Civil Procedure and the Local Rules of this Court.




                                                          2
           Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 3 of 17




Digital and had no contact or relationship with Plaintiff Robert W. Clough, II. Plymouth Rock
Management Company of New Jersey is the legal entity with which Avenge Digital had a
contractual relationship. Doc. No. 14. But Plymouth Rock Management Company of New Jersey
is not liable because it did not in any way violate the TCPA.
DAMAGES:

        The TCPA provides for the following relief: (1) Injunctive relief; (2) $500 for each

violation of the Act, which can be trebled if the violation is found to be “knowing or willful” or

(3) both injunctive relief and damages. See 47 U.S.C. § 227(b)(3).

        Defendants deny that Plaintiff or the putative class is entitled to any relief.

DEMAND:

        The Plaintiff will tender a demand within 30 days of receiving documents that identify the

amount of putative class members.

OFFER:
        The Defendants will respond to any demand made by the Plaintiff within a reasonable
time after receiving it.
JURISDICTIONAL QUESTIONS:
        Whether the Court lacks personal jurisdiction over the Defendants.
QUESTIONS OF LAW:
    1. Are the Defendants subject to personal jurisdiction?
    2. Can the Defendants be vicariously or directly liable for the alleged telephone calls?
    3. Can a class be certified under Fed. R. Civ. P. 23?
TYPE OF TRIAL:
        Jury.




                                                   3
           Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 4 of 17




                            PLAINTIFF’S PROPOSED SCHEDULE


TRACK ASSIGNMENT:

       In order to allow for time following discovery to file and receive a decision on a motion to

certify the putative class pursuant to Fed. R. Civ. P. 23, as well as file a motion for a notice plan

and give notice to any certified class prior to trial, the Plaintiff requests that the case be placed on

the complex track.


TRIAL DATE:
       On or before July 19, 2022.


             PHASE 1 DISCOVERY AS TO PLAINTIFF’S INDIVIDUAL CLAIMS
DISCLOSURE OF CLAIMS AGAINST UNNAMED PARTIES:

       If defendant(s) claim that unnamed parties are at fault on a state law claim (see
DeBenedetto v. CLD Consulting Engineers, Inc., 153 N.H. 793 (2006)), defendant(s) shall
disclose the identity of every such party and the basis of the allegation of fault no later than 30
days before the Joinder of Additional Parties deadline and 45 days before the Plaintiff’s Expert
Disclosure deadline.
Plaintiff shall then have 30 days from the date of disclosure to amend the complaint.
AMENDMENT OF PLEADINGS:
   Plaintiff: December 30, 2020        Defendant: January 30, 2021
JOINDER OF ADDITIONAL PARTIES:
   Plaintiff: December 30, 2020                 Defendant:     January 30, 2021


THIRD-PARTY ACTIONS
       December 30, 2020


MOTIONS TO DISMISS:




                                                   4
        Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 5 of 17




     The Defendants have already filed motions to dismiss.
DATES OF DISCLOSURE OF EXPERTS AND EXPERTS' WRITTEN REPORTS AND
SUPPLEMENTATIONS:
  Plaintiff: March 31, 2021 Defendant:    April 30, 2021
  Supplementations under Rule 26(e) due: Mayl 30, 2021.


COMPLETION OF DISCOVERY:

  May 30, 2021.

MOTIONS FOR SUMMARY JUDGMENT:

  June 25, 2021

CHALLENGES TO EXPERT TESTIMONY:

     July 30, 2021



                             PHASE II CLASS DISCOVERY



DATES OF DISCLOSURE OF EXPERTS AND EXPERTS' WRITTEN REPORTS AND
SUPPLEMENTATIONS:
  Plaintiff: March 31, 2021 Defendant:    April 30, 2021
  Supplementations under Rule 26(e) due: May 30, 2021.


COMPLETION OF DISCOVERY:

  December 30, 2021.

MOTIONS FOR SUMMARY JUDGMENT:

  January 29, 2022

CHALLENGES TO EXPERT TESTIMONY:




                                            5
           Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 6 of 17




       February 26, 2022



                           DEFENDANTS’ PROPOSED SCHEDULE
OVERVIEW:
       Defendants’ position is that this matter should proceed in three phases. First, as the Court

suggested, discovery should begin with an expedited discovery period limited only to (1) whether

the Court has personal jurisdiction over the Defendants, and (2) whether the Defendants can be

subject to vicarious liability, which is the only viable theory for liability where neither Defendant

can be held directly liable under the TCPA because neither Defendant placed the alleged call at

issue. The initial discovery period should be followed by motion(s) for summary judgment

limited to personal jurisdiction and vicarious liability. Second, if summary judgment is denied,

discovery should proceed as to Plaintiff’s individual claims only, followed by summary judgment

on those claims. Third, if summary judgment is denied, discovery should proceed as to the class

claims, followed by Plaintiff’s class certification motion and any further summary judgment

motions.

       Defendants request that the Court proceed in these three phases to allow the Court to rule

on the two potentially dispositive issues of personal jurisdiction and vicarious liability before

permitting discovery on any other matters. This will conserve the parties’ and the Court’s

resources and allow the parties and the Court initially to focus only on these dispositive issues. If

the Court does not dismiss the case based on personal jurisdiction or vicarious liability, then the

viability of Plaintiff’s individual claims should be determined before permitting broad,




                                                  6
            Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 7 of 17




burdensome, and expensive class discovery.2 Defendants request this three-phased approach to

facilitate an orderly and efficient process for litigating this dispute, which many courts around the

country have done in similar cases. See, e.g., Katz v. Liberty Power Corp., LLC, No. 18-CV-

10506-ADB, 2019 WL 957129, at *2 (D. Mass. Feb. 27, 2019) (bifurcating discovery because

“class discovery may be eliminated if [defendant] is able to demonstrate that all of the named

Plaintiffs lack viable individual claims”); Leschinsky v. Inter-Cont’l Hotels Corp., No. 8:15-CV-

1470-T-30MAP, 2015 WL 6150888, at *1 (M.D. Fla. Oct. 15, 2015) (bifurcating discovery to

focus on whether an automatic telephone dialing system was used and the number of telephone

calls that plaintiff received before any class-wide issues); Physicians Healthsource, Inc. v.

Janssen Pharm., Inc., No. CIV.A. 12-2132 FLW, 2014 WL 413534, at *4 (D.N.J. Feb. 4, 2014)

(bifurcating discovery to focus first on “narrow, potentially dispositive issue” of “whether the

faxes sent to Plaintiffs are informational and therefore not actionable under the TCPA”); Dennis

v. Amerigroup Washington, Inc., No. 3:19-cv-05165 (W.D. Wash. Sept. 19, 2019) (limiting

initial discovery to issues relating to plaintiff’s individual claims, and permitting class discovery

only after the court’s ruling on any dispositive motion filed by defendant related to plaintiff’s

individual claims). Plaintiff’s concern about preservation of evidence (see below) has been

addressed by the Court’s September 15, 2020 Order, which requires that “any potentially relevant

documents and data can and must be preserved.” Defendants will be prepared to discuss this

three-phased approach at the Initial Pretrial Conference and will file a motion to proceed in this

manner if the Court requests briefing on this issue. Defendants’ proposal for the schedule set


2
  The individual issues include, without limitation: whether an automatic telephone dialing system was used to call
Plaintiff; whether and when Plaintiff’s telephone number was on the Do-Not-Call Registry; how many times Plaintiff
was called and when those calls occurred; and whether Defendants established and implemented, with due care,
reasonable practices and procedures to effectively prevent telephone solicitations violative of the TCPA.




                                                        7
           Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 8 of 17




forth below reflects both the requested stay and bifurcated discovery process.

       Plaintiff contends that Defendants’ proposal to divide discovery into three phases rather

than two is inefficient and unworkable for several reasons. Discovery into vicarious liability is

tied into all aspects of Plaintiff’s individual claims, and having a second phase in which other

aspects of Plaintiff’s individual claims would be the subject of discovery would be inefficient,

likely resulting in multiple depositions of the same witnesses. Moreover, Plaintiff notes that

although the Plaintiff understands the Court’s desire to address Plaintiff’s individual claims

before addressing class certification, certain discovery that is directly relevant to Plaintiff’s

individual claims will relate to text messages and calls to recipients other than the Plaintiff. For

example, complaints by other individuals about unsolicited texting and calling would be directly

relevant to Plaintiff’s ability to prove knowledge of illegal conduct by Plymouth Rock Assurance

Corporation’s agents which bears on vicarious liability, as well as whether the violation was done

“knowingly and willfully” and thus subjecting Defendants to trebling of damages. 47 U.S.C.

(b)(3)(C) and 47 U.S.C. (C)(5)(C). In addition, records of texting to the proposed class can show

rapidity of texting which would demonstrate that the system used operated without human

intervention and accordingly an “automatic telephone dialing system” (“ATDS”) supporting

Plaintiff’s individual claim as to his ATDS claim.

       Defendant’s proposed expedited schedule would deprive Plaintiff of a realistic

opportunity to establish his claim that Plymouth Rock Assurance Corporation is vicariously liable

for the actions of Avenge Digital, LLC acting as its agent, which is an inherently fact intensive

inquiry. “Generally, the existence and scope of agency relationships are factual matters,”

appropriate for summary judgment only when there is no dispute of material fact. Metco




                                                   8
          Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 9 of 17




Products, Div. of Case Mfg. Co. v. N.L.R.B., 884 F.2d 156, 159 (4th Cir. 1989).



TRACK ASSIGNMENT:
       Defendants agree that this case should be placed on the Complex track.
TRIAL DATE:
       On or before July 19, 2022.
DISCLOSURE OF CLAIMS AGAINST UNNAMED PARTIES:
       If defendant(s) claim that unnamed parties are at fault on a state law claim (see

DeBenedetto v. CLD Consulting Engineers, Inc., 153 N.H. 793 (2006)), defendant(s) shall

disclose the identity of every such party and the basis of the allegation of fault no later than

September 30, 2020. Plaintiff shall then have 30 days from the date of disclosure to amend the

complaint.

AMENDMENT OF PLEADINGS:
       Plaintiff: October 30, 2020    Defendant: November 30, 2020
JOINDER OF ADDITIONAL PARTIES:
       Plaintiff: October 30, 2020            Defendant:      November 30, 2020
THIRD-PARTY ACTIONS:
       October 30, 2020
MOTIONS TO DISMISS:
       The Court has already ruled on Defendants’ joint motion to dismiss.
INITIAL DISCLOSURES:
       14 days after denial of Defendants’ Motion to Dismiss (October 27, 2020)


PHASE I: EXPEDITED DISCOVERY LIMITED TO PERSONAL JURISDICTION AND
VICARIOUS LIABILITY
   1. Requests for Production of Documents served by: November 20, 2020




                                                  9
        Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 10 of 17




   2. Interrogatories served by: November 20, 2020
   3. Requests for Admission served by: November 20, 2020
   4. Depositions (Limited to 2 Per Party) complete by: January 29, 2021
   5. All fact discovery limited to personal jurisdiction and vicarious liability complete by:
      January 29, 2021
PHASE I MOTIONS FOR SUMMARY JUDGMENT ON PERSONAL JURISDICTION
AND VICARIOUS LIABILITY:
      Filed by February 26, 2021
PHASE II: DISCOVERY LIMITED TO PLAINTIFF’S INDIVIDUAL CLAIMS (stayed
until the Court rules on Defendants’ Phase I Summary Judgment Motions):
   1. Requests for Production of Documents served by: 30 days after denial of Defendants’
      Phase I Summary Judgment Motion
   2. Interrogatories served by: 30 days after denial of Defendants’ Phase I Summary
      Judgment Motion
   3. Requests for Admission served by: 120 days after denial of Defendants’ Phase I
      Summary Judgment Motion
   4. Depositions complete by: 150 days after denial of Defendants’ Phase I Summary
      Judgment Motion
   5. All fact discovery on Plaintiff’s individual claims complete by: 150 days after denial of
      Defendants’ Phase I Summary Judgment Motion
PHASE II MOTIONS FOR SUMMARY JUDGMENT ON PLAINTIFF’S INDIVIDUAL
CLAIMS:
      Filed by 180 days after denial of Defendants’ Phase I Summary Judgment Motion
PHASE III: CLASS FACT DISCOVERY (stayed until after the Court rules on any Phase
II Summary Judgment Motions):
   1. Requests for Production of Documents served by: 60 days after denial of Defendants’
      Phase II Summary Judgment Motion
   2. Interrogatories served by: 60 days after denial of Defendants’ Phase II Summary
      Judgment Motion
   3. Requests for Admission served by: 150 days after denial of Defendants’ Phase II
      Summary Judgment Motion
   4. Depositions complete by: 180 days after denial of Defendants’ Phase II Summary




                                              10
          Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 11 of 17




       Judgment Motion
   5. All fact discovery on Plaintiff’s individual claims complete by: 180 days after denial of
      Defendants’ Phase II Summary Judgment Motion
PHASE III: CLASS EXPERT DISCOVERY:
   1. Plaintiff’s Experts must be disclosed and written reports served by: 210 days after
      denial of Defendants’ Phase II Summary Judgment Motion
   2. Defendants’ Experts must be disclosed and written reports served by: 240 days after
      denial of Defendants’ Phase II Summary Judgment Motion
   3. Supplementations of written expert reports must be served by: 7 days before the date
      of the expert’s deposition
   4. All Experts must be deposed by: 270 days after denial of Defendants’ Phase II Summary
      Judgment Motion
CLASS CERTIFICATION MOTION AND ANY FURTHER SUMMARY JUDGMENT
MOTIONS:
       Filed by 300 days after denial of Defendants’ Phase II Summary Judgment Motion
CHALLENGES TO EXPERT TESTIMONY:
       Filed by 45 days prior to trial


                                           DISCOVERY
PLAINTIFF’S DISCOVERY NEEDED:

       Plaintiff seeks discovery on the following subjects: (1) Defendants’ and/or third-party

call data regarding Plaintiff and the class; (2) identification of class members; (3) Defendants’

policies and procedures regarding compliance with the TCPA; (4) Defendants’ affirmative

defenses; (5) Defendants’ negligence or willfulness regarding TCPA violations; (6) Defendants’

document retention policies; (7) identification of witnesses; and (8) Defendants’ relationship

with any third parties that may have relevant information surrounding this matter. The nature of

this discovery will become clearer when Avenge Digital, who has been repeatedly sued for




                                                 11
          Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 12 of 17




violations of the TCPA, provides their FRCP 26(a)(1) disclosures.

DEFENDANTS’ DISCOVERY NEEDED:

       In addition to the named plaintiff, a serial litigant, Defendants intend to pursue class wide

discovery on at least the following subjects at the appropriate time based upon the schedule

adopted by the Court: (1) personal jurisdiction; (2) vicarious liability; (3) the allegations in the

Complaint; (4) the alleged injuries to Plaintiff and the putative class members; (5) Plaintiff’s

communications and relationship with Defendants; (6) the putative class members’

communications and relationship with Defendants; (7) whether Plaintiff or the putative class

members consented to receiving the calls at issue; (8) the telephone number on which Plaintiff

alleges he was called; (9) the telephone number on which each putative class member alleges he

or she was called; (10) how and for what purposes the Plaintiff uses the telephone number on

which he alleges he was called; (11) how and for what purposes the putative class members use

the telephone numbers on which they were allegedly called; (12) whether and when Plaintiff’s

telephone number and the putative class members’ telephone numbers were allegedly on the “Do

Not Call Registry”; (13) how many telephone calls Plaintiff allegedly received from Defendants

and when those calls were allegedly made; (14) how many telephone calls each putative class

member allegedly received from Defendants and when those calls were allegedly made; (15)

where Plaintiff and each putative class member was located when they received the alleged calls;

(16) the circumstances surrounding the alleged calls; (17) the requirements under Fed. R. Civ. P.

23, including without limitation Plaintiff’s adequacy to serve a class representative (18) discovery

produced and pleadings filed in other TCPA litigation filed by Plaintiff; (19) identification of

witnesses; and (20) Plaintiff’s relationship with any third parties who may have relevant




                                                  12
          Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 13 of 17




information.

MANDATORY DISCLOSURES (Fed. R. Civ. P. 26(a)(1)):


       Plaintiff’s Proposal: Due July 20, 2020
       Defendants’ Proposal: 14 days after denial of Defendants’ Motion to Dismiss (October 27,
       2020) per Defendants’ Proposed Schedule set forth above.


INTERROGATORIES:
       Up to 25 interrogatories propounded by each party (in each phase of discovery).
REQUESTS FOR ADMISSION:

       Up to 25 requests for admission by each party (in each phase of discovery).

DEPOSITIONS:

       Up to 10 depositions noticed by each party (in each phase of discovery), with a maximum

number of 7 hours unless extended by agreement of the parties.


ELECTRONIC INFORMATION DISCLOSURES (Fed. R. Civ. P. 26(f)):

       The Parties expect much discovery will be in electronic form and intend to stipulate or

agree to the form or forms in which electronic discovery should be produced or otherwise made

available. Plaintiff will provide Defendants with his electronic production preferences.

Defendants will provide Plaintiff with their electronic production preferences. To the extent any

issues regarding the format for or other issues concerning electronic discovery arise, the Parties

will confer in good faith before bringing them to the attention of the Court.


STIPULATION REGARDING CLAIMS OF PRIVILEGE/PROTECTION OF TRIAL
PREPARATION MATERIALS (Fed. R. Civ. P. 26(f)):




                                                 13
            Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 14 of 17




          The parties will submit a proposed protective order for the Court’s consideration.

                                             OTHER ITEMS
SETTLEMENT POSSIBILITIES

          Plaintiff’s position is that settlement cannot be evaluated until the Plaintiff has received

documents that identify the amount of calls to putative class members during the putative class

period.


          Defendants’ position is that settlement with the named Plaintiff only can be evaluated

immediately and Plaintiffs need not await any documents or information to do so.


JOINT STATEMENT RE: MEDIATION:

          The parties will prepare a joint statement regarding mediation by June 18, 2021.



TRIAL ESTIMATE:
          If this matter is certified as a class pursuant to Fed. R. Civ. P. 23, Plaintiff estimates trial

will take 4-5 days. If it is not, the Plaintiff estimates it will take 1-2 days.


          Defendants do not disagree with Plaintiff’s estimates at this time, but reserve the right to

modify this estimate closer to the time of trial based on discovery and other developments in the

case.


WITNESSES AND EXHIBITS:
    • Witness and exhibit lists, included in final pretrial statements, are due 10 days before final
      pretrial conference but not less than 30 days before trial.
    • Objections are due 14 days after service of final pretrial statements.
PRELIMINARY PRETRIAL CONFERENCE:

          The parties do request a preliminary pretrial conference with the court before entry of the




                                                     14
         Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 15 of 17




scheduling order.


OTHER MATTERS:

       The parties have agreed to electronic service of discovery documents.




                                              15
        Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 16 of 17




                                   Respectfully submitted,

                                   PLYMOUTH ROCK ASSURANCE
                                   CORPORATION and AVENGE DIGITAL, LLC,

                                   By their attorneys,

                                    /s/ Joseph M. Cacace
                                    Howard M. Cooper (pro hac vice)
                                    Joseph M. Cacace (NH Bar # 266082;
                                    MA BBO # 672298)
                                    hcooper@toddweld.com
                                    jcacace@toddweld.com
                                    TODD & WELD LLP
                                    One Federal Street
                                    Boston, MA 02110
                                    Tel: (617) 720-2626
                                    Fax: (617) 277-577

                                    Charles P. Rullman (pro hac vice forthcoming)
                                    crullman@corrdowns.com
                                    CORR|DOWNS PLLC
                                    100 W. Harrison St., Suite N440
                                    Seattle, WA 98119
                                    Tel: (206) 686-9856

DATED: October 30, 2020            PLAINTIFF,
                                   By his attorneys

                                   /s/ Edward A. Broderick
                                   Edward A. Broderick
                                   BRODERICK LAW, P.C.
                                   176 Federal Street, Fifth Floor
                                   Boston, MA 02110
                                   Tel: (617) 738-7080
                                   Fax: (617) 830-0327
                                   ted@broderick-law.com
                                   Pro Hac Vice

                                   Anthony I. Paronich
                                   Paronich Law, P.C.
                                   350 Lincoln Street, Suite 2400




                                     16
         Case 1:20-cv-00345-LM Document 33 Filed 10/30/20 Page 17 of 17




                                           Hingham, MA 02043
                                           Telephone: (508) 221-1510
                                           anthony@paronichlaw.com
                                           Pro Hac Vice

                                           Roger B. Phillips, (Bar. No. 2018)
                                           Phillips Law Office, PLLC
                                           104 Pleasant Street, 5th Floor
                                           Concord, NH 03301
                                           (603) 225-2767 (ph)
                                           (603) 226-3581 (fax)
                                           roger@phillipslawoffice.com

                                           Matthew P. McCue
                                           The Law Office of Matthew P. McCue
                                           1 South Avenue, Suite 3
                                           Natick, Massachusetts 01760
                                           (508) 655-1415
                                           mmccue@massattorneys.net

                                           Alex M. Washkowitz
                                           Jeremy Cohen
                                           CW Law Group, P.C.
                                           188 Oaks Road
                                           Framingham, MA 01701
                                           alex@cwlawgrouppc.com

                                           Attorneys for Plaintiff and the Putative Class




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 30, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all

counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                           /s/ Joseph M. Cacace
                                           Joseph M. Cacace




                                              17
